t c memo united_states tax_court dennis o fultz and linda g fultz petitioners v commissioner of internal revenue respondent docket no filed date jon j jensen for petitioners blaine holiday for respondent memorandum findings_of_fact and opinion goeke judge petitioners petitioned the court to redetermine deficiencies respondent determined in their federal income taxes for and of dollar_figure dollar_figure and dollar_figure respectively some of the adjustments in respondent’s original determinations are no longer disputed the issue remaining for decision is whether petitioners are liable for self-employment_tax under section on value-added payments that they received from an agricultural_cooperative we hold the value-added payments are subject_to the self-employment_tax findings_of_fact some of the facts have been stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners husband and wife resided in tracy minnesota at the time their petition was filed during all relevant years dennis fultz mr fultz was a farmer and ran a farm operation involving grain and livestock linda fultz mrs fultz was also engaged in the farm operations in addition to running their household fultz farms inc fultz farms inc fultz farms was incorporated in date by bernard fultz mr fultz’s father during the 1respondent has conceded an adjustment in a ag rent-se income for and along with the corollary and computational adjustments associated with that adjustment in addition petitioners presented no argument nor provided any evidence with regard to adjustments b dividends or f patronage_dividends for any year and therefore have conceded those adjustments 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded years at issue petitioners owned approximately acres of farm_land which they leased to fultz farms fultz farms was involved in growing crops such as corn and soybeans and hog farming the corn and grain grown on the farm also provided feed for livestock during the years in issue mr fultz was president of fultz farms and eric fultz mr fultz’s brother was vice president secretary and treasurer of fultz farms mr fultz and eric fultz were also directors during and mr fultz owned percent of fultz farms minnesota corn processors in approximately minnesota corn processors mcp an agricultural_cooperative was formed under the laws of the state of minnesota by a group of minnesota farmers mcp’s goal was to collectively provide a corn processing capability to its members and to realize profits for the members based upon the increased values of that processed corn had mcp not been created petitioners and other farmers would have been limited to selling their corn as raw corn and the processing profits would have been realized by others mcp’s articles of incorporation authorized it to issue big_number shares of common_stock at dollar_figure per share and big_number shares of nonvoting preferred_stock at dollar_figure per share the shares of 3bernard fultz resigned as vice president of fultz farms in date and as a director of fultz farms sometime between date and date such stock could be held only by producers of agricultural products who reside in the territory served producers referred to persons actually engaged in the production of one or more of the agricultural products handled by mcp producers of agricultural products eligible for membership and having acquired a minimum of shares of common_stock of mcp were recognized as members a units of equity participation mr and mrs fultz collectively purchased big_number shares of stock in mcp in approximately date when mcp was first organized both petitioners held enough shares of mcp stock to qualify as members of mcp as members they were able to purchase additional units of equity participation units in mcp petitioners collectively purchased an additional big_number units in date from date to date mr fultz individually purchased a total of big_number units mrs fultz individually purchased big_number units in date each unit represented one potential bushel of corn that the member might agree to supply to mcp in order to supply corn to mcp a producer was required to hold at least big_number units corn producers who wished to supply corn to mcp were also required annually to execute a uniform marketing agreement uma the producer was obligated to deliver to mcp the number of bushels provided in the uma both mr fultz and mrs fultz executed umas for and b umas between mcp and petitioners mr fultz executed umas dated date and date mrs fultz executed a uma dated date petitioners jointly executed umas dated date and date collectively their units and the umas defined the scope of petitioners’ obligation to mcp pursuant to the umas between petitioners and mcp petitioners were obligated to deliver to mcp a certain amount of corn during each processing year the umas outlined the terms with respect to production processing and marketing of the corn specifically the umas executed by petitioners obligated mcp to process the grain each year in a manner it deemed to be in the best interests of the cooperative and its members and to market the processed corn products at the best price that could be obtained on the open market petitioners were obligated to acquire and deliver the corn to mcp in the umas petitioners appointed mcp as their agent in both the selling and marketing of the corn committed to mcp in addition mcp had sole and 4mcp’s processing year started on the first day of october of each year and ended on the last day of september of the following year complete discretion in all phases of the marketing activity the umas did not obligate fultz farms only petitioners and mcp were parties to the agreements the umas specified that mcp was obligated to pay petitioners as follows an initial payment of percent of the value per bushel of corn delivered within days of mcp’s acceptance of the corn storage and interest payments for corn delivered after october of each processing year an additional payment value-added payment for the value added to the corn during its processing by mcp which was to be based on a yearend determination of mcp’s net_proceeds from all of its operations which would further compensate petitioners for their corn and still allow mcp to retain its financial integrity and patronage_dividends under the umas petitioners were required to produce and deliver corn to mcp for processing three times a year october through january february through may and june through september giving approximately a third of the total required annual quantity at each delivery time petitioners were free to satisfy their delivery obligations through several means they could meet these obligations to mcp with corn that was grown on the farm or acquired on the open market by hiring an outside grower or from pool corn pool corn was corn maintained by mcp and made available for members to use in order to meet their production and delivery obligations under the umas a member using pool corn completed a pool corn certificate which required that member to check a box on the certificate requesting that the obligation be fulfilled through the pool and to charge the member’s account with an acquisition fee of cents per bushel or the going charge at that time for this service any check that was sent to petitioners would have been offset by whatever charge they had incurred for the pool corn the pool corn certificates were sent directly to petitioners not fultz farms if fultz farms fell short of corn to satisfy petitioners’ obligation to mcp on some occasions corn was purchased by fultz farms from a local elevator in lieu of using pool corn for there were no production shortfalls experienced by fultz farms in the required bushels to be produced by petitioners and no pool corn was purchased by petitioners for both and there were shortfalls in the required bushels petitioners were to produce and as a result petitioners had to purchase big_number bushels of pool corn in to supplement the big_number bushels actually delivered and big_number bushels of pool corn to supplement the big_number bushels actually delivered in for all years processed corn had a higher fair_market_value than raw corn petitioners’ and tax years a leases between petitioners and fultz farms for and petitioners both executed separate lease agreements with fultz farms these leases reflected mr fultz and mrs fultz in their individual capacities as lessors and fultz farms as lessee the leases collectively provided that petitioners would receive rent from fultz farms for a house farm_land and mcp shares because of the parties’ partial settlement only the mcp shares are relevant to this opinion the lease rate on mcp shares rented from petitioners wa sec_50 cents per bushel of corn delivered to mcp mcp was not a party to the lease arrangement and fultz farms was neither a shareholder nor a member of mcp fultz farms had no contractual relationship with mcp with respect to the value-added payments in and petitioners received value-added payments from mcp by check mcp issued the checks to petitioners either jointly or individually when petitioners received the checks for value-added payments from mcp in one or both of their names they deposited the checks within a day or two and mr fultz then wrote out personal checks to fultz farms for the same amounts b petitioners’ member activity with mcp in petitioners jointly received value-added payments from mcp of dollar_figure for petitioners received total value-added payments of dollar_figure for mr fultz received value-added payments of dollar_figure the record for mrs fultz for is incomplete but the amount she received is not disputed by the parties the amounts of the value-added payments had no impact on the amounts petitioners were to receive under the leases c petitioners’ income_tax returns and respondent’s determinations petitioners timely filed their and federal_income_tax returns with respect to self-employment_tax petitioners completed and attached to their and federal_income_tax returns section b-long schedules se computation of self-employment_tax petitioners reported self- employment_tax of dollar_figure dollar_figure and zero for and respectively in the notice_of_deficiency respondent determined that petitioners’ self-employment_income from mcp was dollar_figure dollar_figure and dollar_figure for and respectively these amounts do not match the actual value-added payments to petitioners because respondent made adjustments based on the amount and timing of the net payments from fultz farms to petitioners per the lease related to the value-added payments from mcp the fultz farms payments were made after the issuance of the mcp value-added checks to petitioners netted across the years respondent’s adjustments appear to be lower than the amounts petitioners received from mcp petitioners do not contest respondent’s adjustment calculations we accept these adjustments as a partial concession by respondent however our holding is based upon the original payments from mcp to petitioners not petitioners’ relationship with fultz farms respondent also made an adjustment increasing petitioners’ income_tax deduction equal to one-half of the amount of petitioners’ self-employment_tax for each of and opinion this case presents the question whether value-added payments petitioners received from mcp a minnesota agricultural_cooperative are subject_to self-employment_tax under sec_1401 payments from mcp have previously been the subject of decisions of this court and the court_of_appeals for the eighth circuit where an appeal of this case would lie in 118_tc_138 affd 353_f3d_595 8th cir this court held and the court_of_appeals affirmed that value-added payments received by members of mcp were subject_to self-employment_tax and that the self-employment_income of a member of mcp includes income that the member derives from the business conducted by mcp as an agent of the member it has been stipulated that before the period in dispute petitioners purchased shares of stock in mcp and units of equity participation petitioners entered into umas with mcp in which they represented they were producers or owners of the corn they would deliver under the mcp program corn was delivered to mcp to meet petitioners’ obligations to mcp and they received value- added payments from mcp all these factors were present in bot nevertheless petitioners maintain the present case should be distinguished from bot because they entered into a lease agreement with fultz farms under which they purportedly assigned to fultz farms all their responsibilities and duties as holders of the units and all the value-added payments due from mcp petitioners also assert that although they received the checks representing the value-added payments from mcp they immediately wrote a check to fultz farms for the full amount of each check issued to them by mcp petitioners maintain that once fultz farms was incorporated they no longer had the assets and ability needed to grow the corn required by their equity participation in mcp petitioners represent that fultz farms assumed the obligation to produce the corn for mcp pursuant to the lease and the payments they personally received from fultz farms were akin to the rent on the farm real_estate paid to them by fultz farms accordingly petitioners argue they were not subject_to self- employment_tax see 236_f3d_410 8th cir revg tcmemo_1999_333 this dispute is simply stated as whether the lease arrangement with fultz farms precludes the inclusion of the mcp value-added payments in petitioners’ self-employment_income there are several aspects of the umas with mcp and the facts regarding the mcp payments that present impediments to petitioners’ position to purchase units in mcp the purchaser was required to own stock in mcp petitioners owned the mcp stock fultz farms did not petitioners entered into umas with mcp that appointed mcp as their agent and they agreed to deliver the requisite quantities of corn to mcp each year fultz farms was not a party to any agreement with mcp in their agreements with mcp petitioners represented themselves as the growers or owners of corn petitioners were personally obligated to mcp and personally benefited from their agreements with mcp through the receipt of payments from mcp petitioners’ position presents an argument analogous to the taxpayers’ argument in bot v commissioner supra the bots argued that their intent in purchasing the mcp equity units was to make an investment they reasoned that this subjective intent prevented the application of the self-employment_tax to the proceeds received from mcp this court and the court_of_appeals for the eighth circuit rejected this argument the court_of_appeals explained why the bots’ argument failed despite their assertions that they bought the units of participation as an investment the program operated on the basis that they were producers or owners of the corn delivered under the program and that mcp acted as their agent in further processing and marketing the corn the bots should be held to their representations if they want the benefits of the coop program they must bear the burdens as well cf estate of 268_f3d_553 8th cir once chosen the taxpayers are bound by the consequences of the transaction as structured even if hindsight reveals a more favorable tax treatment bot v commissioner f 3d pincite this reasoning applies to petitioners’ assertion that they assigned their rights under the mcp agreements to fultz farms because petitioners’ purported assignment did not bind mcp fultz farms did not own any stock in mcp was not a member of mcp and would not have been able to contract with mcp for the delivery of the corn mcp paid petitioners not fultz farms as the growers or owners of the corn and mcp acted as petitioners’ agent in marketing the corn accordingly we find this case is controlled by 118_tc_138 and thus hold the value-added payments from mcp must be included in petitioners’ income from self-employment in light of the foregoing and to reflect concessions by the parties decision will be entered under rule
